This suit was consolidated, for the purpose of trial in the district court, with the case of Baucum  Kimball v. Garrett Mercantile Company et al., 178 So. 256, this day decided by us, and is an action by W.P. Baucum to recover from the defendants, who sold him 84 bales of cotton "on call," an alleged balance due of $454.49.
The defenses and legal principles involved in this case are similar to those involved in the case of Baucum  Kimball v. Garrett Mercantile Company et al., supra, and therefore, for the reasons this day assigned in that case, we conclude that the defendants are liable to the plaintiff for the amount advanced to them by the plaintiff in excess of the sale price of the cotton, plus the amount of "margin" put up by the defendants.
For the reasons assigned, the judgments of the lower court and the Court of Appeal are *Page 742 
reversed, and it is now ordered, adjudged, and decreed that there be judgment in favor of plaintiff, W.P. Baucum, and against defendants Garrett Mercantile Company, J.B. Garrett, J.H. Garrett, and M.C. Baker, in solido, for the sum of $454.49, with 5 per centum interest thereon from judicial demand, and all costs.